Citation Nr: 0931292	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 
1969.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in August 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, but it has not 
been linked to a verified in-service stressor.

2.  Anxiety and depression were not shown in service, not 
shown for years, and are unrelated to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as PTSD, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1154(a), 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The Veteran is claiming entitlement to service connection for 
PTSD following an incident on board the ship he was serving 
aboard in 1968.  Specifically, he reflected that a fellow 
shipmate indicated his intention to take a life boat and jump 
overboard.  Even though he did not take his shipmate's 
statements seriously, this sailor did indeed jump overboard 
and subsequently drowned.  

The Veteran's DD-214 and personnel records indicate that he 
served on board a Navy aircraft carrier off the coast of 
Vietnam, but he did not engage in combat with the enemy 
within the meaning of 38 U.S.C.A. § 1154(b).  However, the 
U.S. National Archives and Records Administration records 
indicate that the sailor mentioned by the Veteran served on 
same ship with him, and was drown at sea in August 1968.  
Therefore, the Board concludes that the stressor incident is 
corroborated by archival evidence.  

	Service medical records reflect no complaints of, treatment 
for, or a diagnosis related to psychiatric symptomatology.  
Therefore, no chronic psychiatric disorder was noted in 
service.  The Veteran was first diagnosed with PTSD in a 
November 2003 Vet Center evaluation.  VA outpatient treatment 
records reflect diagnoses of anxiety and depression since 
late 2004.
	
	With respect to the claim for PTSD, at the time of the Vet 
Center's November 2003 evaluation, the Veteran identified his 
stressor as "events in which shipmates were killed or 
injured as a result of their deployment in a combat 
theater."  The Vet Center report does not mention his lost 
shipmate.  
	
	In November 2004, the Veteran underwent a private psychiatric 
evaluation apparently for state disability benefits.  The 
private physician diagnosed PTSD; however, the only stressor 
mentioned was "shipmates were killed or injured as a result 
of their deployment in the combat theater" as relayed to the 
Vet Center the year earlier.  The experience with his drowned 
shipmate in August 1968 was not mentioned.  Moreover, the 
evaluation also noted non-active duty related sources, such 
as his asserted history of physical and emotional abuse as a 
child, as contributing to the diagnosis.
	
Even accepting the diagnoses of PTSD, neither of these 
diagnoses linked PTSD to the confirmed stressors.  Instead, 
the diagnosis was based on a nonspecific recollection of 
unknown shipmates who were killed or injured in a combat 
theater.  This stressor has not been verified.  
	
In July 2006, the Veteran underwent a VA mental health 
evaluation and was diagnosed with anxiety reaction and 
depressive reaction, but not PTSD.  No comment was made with 
respect to stressors.  Similarly, in a December 2008 VA 
examination, he reported the incident with the shipmate but 
was diagnosed with a depressive disorder and general anxiety 
disorder rather than PTSD.  The examiner noted that, although 
he had some symptoms of PTSD, he did not fulfill the full 
criteria for it.     

Also of significance, the Veteran reported the incident of 
the shipmate overboard; however, after a mental status 
examination, the examiner opined that it was "less likely as 
not that his current states of depression and anxiety are a 
result of his military experience, but rather of his ongoing 
life circumstances."  Therefore a medical nexus has not been 
established between active duty and current diagnoses of 
depression and anxiety.

The Board has also considered the statements made by the 
Veteran asserting a relationship between his psychiatric 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation for psychiatric 
disorders.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

Therefore, as the evidence does not indicate that the Veteran 
has been diagnosed with PTSD based on the corroborated 
stressor event, and the evidence does not support a finding 
that anxiety and depression are related to service, service 
connection is not warranted.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West. 2002 & Supp. 2009).  In the event that a VA notice 
error occurs regarding the information or evidence necessary 
to substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained his service treatment records, and 
VA outpatient treatment records.  The   
Veteran has also submitted private treatment records.  

Next, a specific VA medical examination and opinion pertinent 
to the issue on appeal was obtained in December 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, 
claimed as PTSD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


